DETAILED ACTION
	The following action is in response to the amendment filed for application 17/054,064 filed on January 20, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bujold on February 10, 2022.

The application has been amended as follows: 

Claims 1 and 6 have been cancelled.  
In Claim 2, on line 1, “claim 1” has been replaced with --claim 15--.
In Claim 3, on line 1, “claim 1” has been replaced with --claim 15--.
In Claim 7, on line 1, “claim 6” has been replaced with --claim 15--.

In Claim 8, on line 2, “a belt” has been replaced with --the belt--.
In Claim 12, on line 1, “claim 6” has been replaced with --claim 15--.
In Claim 13, on line 1, “claim 6” has been replaced with --claim 15--.

Allowable Subject Matter
Claims 2-3 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the drive-train arrangement as claimed, and particularly including a gearbox control unit coupled to the gearbox, and the gearbox control unit being configured so that respective rotational speeds of the engine are mapped to a respective second torque applied by the engine to the auxiliary consumer, and the gearbox control unit, during activation of the auxiliary consumer, determining the first torque being applied by the gearbox from the rotational speed of the engine and the mapped respective second torque applied by the engine to the auxiliary consumer and adapting clutch pressures of clutches of the gearbox, and including the remaining structure and controls of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
	Applicant’s arguments about the enablement of the invention have been considered and are persuasive.  Specifically, on page 5 of the specification, applicant has disclosed how the torque being mapped from the engine speed to the torque being tapped by the auxiliary consumer, and then the torque to the gearbox is derived from the auxiliary torque.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Officer ‘329 has been cited to show and arrangement wherein a transmission pressure is controlled based on an estimated load.  Officer lacks the specific teaching of an auxiliary load.
Hedstrom ‘551 has been cited to show an arrangement wherein when an auxiliary consumer PTO is on, a driveline clutch is controlled based on an engine torque and an auxiliary torque in order to provide a zero torque for the transmission to shift.
Ito ‘165 has been cited to show an arrangement wherein an engine that is controlled based on a base engine torque TQe and an Auxiliary Load Torque TQf that is derived from the engine speed NE (Fig. 3).
Liu ‘211 has been cited to show an arrangement wherein a clutch pressure is controlled based on an Engine Torque and a consumed auxiliary torque (Engine Friction Torque; Fig. 4).
Zhang ’351 has been cited to show an arrangement wherein a transmission unit uses an adapted consumer characteristic field if an auxiliary load is on 222, based on an engine torque and a torque loss 234.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 10, 2022